DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
The last line recites “in a form of perforated inlet trough”, and should be corrected to read ““in a form of a perforated inlet trough” for clarity/readability.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, lines 5-6 recite “to supply solid particles containing wastewater”. The claim is rendered indefinite such that it is not clear as to whether or not the intent of the claim was to recite “to supply wastewater containing solid particles” [e.g., in view of the specification, the latter appears to be the intent].
The claim attempts to establish a branched pipe [e.g., the bidirectional pipe] via reciting “one branch” and “the second branch”. The claim is rendered e.g., it is not clear as to whether or not there is supposed to be a first branch in the claim, and/or if the one branch is intended to define a first branch]; [e.g., the term “branched” does not imply that there are only two branches, and as such, providing for one branch and the second branch causes uncertainty with respect to understanding exactly how many branches there are supposed to be]. The examiner suggests amending the branch limitations such that a first branch and a second branch are clearly established to resolve this clarity issue.
The claim recites “the upper part of the separation chamber”. There is insufficient antecedent basis for this limitation in the claim, and it is not exactly clear as to what defines the boundaries of the upper part of the separation chamber [e.g., while a lower part of the separation chamber is provided for, this does not necessarily imply that there is an upper part of the separation chamber, and even if this was the case, it would still not be clear as to what boundaries delineate the respective parts of the separation chamber from one another].
The claim provides for a solid particles separator and a separate solid particles separator. The claim is rendered indefinite such that it is not exactly clear as to whether or not the latter separator is intended to be distinct from (or in reference to) the previously established separator [e.g., is the previously established separator not separate with respect to the other elements of the device?]; [e.g., is there a first separator and a second separator, or is the latter recitation supposed to further define the previously established separator as being separate, and if so, what is the latter recitation separate with respect to?].
Regarding claim 2, the claim recites “the top”. There is insufficient antecedent basis for this limitation in the claim [e.g., a top has not been clearly established]. Additionally, it is not exactly clear as to what top is being referenced [e.g., from the top of what?].
Regarding claim 4, the claim recites “the bottom of the chamber”. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is not clear as to whether or not the bottom of the chamber is intended to be distinct from (or in reference to) the previously established lower part of the separation chamber [e.g., the bottom is presumably a lower part of the separation chamber].
Lastly, it is not exactly clear as to which particular chamber of the two previously established chambers is being referenced [e.g., while the intent appears to be to reference the separation chamber, claim 1 provides for both a separation chamber and a wet accumulation chamber, and as such, merely reciting “the chamber” causes uncertainty with respect to understanding which particular chamber is being referenced].
Regarding claim 5, the claim recites “the solid particles separator”. The claim is rendered indefinite such that it is not exactly clear as to which of the previously established separators is being referenced (presuming that there are supposed to be 2 separators) [e.g., claim 1 provides for two presumably distinct solid particle separators, and as such, it is not clear as whether one specific separator is being referenced or if both of the separators are being referenced].
the size the throughput rate of the pump impeller”. There is insufficient antecedent basis for these limitations in the claim, thereby making it unclear as to exactly what feature(s) is/are being referenced.
Additionally, a pump impeller has not been clearly established [e.g., not all pumps include an impeller, and as such, the claim(s) should clearly establish an impeller of the pump].
The claim recites “where rods protrude radially at an angle from the frame plane”. There is insufficient antecedent basis for the frame plane [e.g., a specific plane concerning the frame has not been clearly established]. Additionally, the claim is rendered indefinite such that it is not clear as to whether or not one of (or both of) the short and long rods are protruding in the manner claimed [e.g., two distinct types of rods are provided for (e.g., long and short), and as such, the subsequent recitation of “where rods protrude …” causes uncertainty with respect to understanding whether all rods are being referenced as protruding in the manner claimed, or if only one of the short and long rods are being referenced as protruding in the manner claimed].

Note that the examiner has applied what appears to be the closest prior art of record in view of the substantial outstanding 112(b)/clarity issues indicated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being obvious over US 5954484 (Strate) in view of DE 2065096A1 (096).
Regarding claim 1, Strate (Figure 1) teaches a device for protection of wastewater pumps for wet accumulation chambers (see title in conjunction with Fig. 1), comprising:
a separation chamber (20) provided with a discharge pipe (34) for discharge of wastewater into a sewerage network (see Fig. 1),
a supply pipe (16) connected to the separation chamber, to supply wastewater (15) containing solid particles (17) into the separation chamber (see Fig. 1),
a reversing valve (32) arranged between the supply pipe and the separation chamber in order to prevent reversing flow of wastewater into the supply pipe (see Fig. 1),
a bidirectional pipe (24) connected to the separation chamber, for connection of the separation chamber with a pump (26), to supply wastewater from the separation chamber through the pump into a wet accumulation chamber (30) and for reverse flow of wastewater from the wet accumulation chamber through the pump and the separation chamber into the discharge pipe (see Fig. 1),
a solid particles separator (22) arranged between the separation chamber and the bidirectional pipe, for retaining solid particles contained in the wastewater into the separation chamber (see Fig. 1), and wherein
see Fig. 1), and wherein
the bidirectional pipe is branched, where one branch opens into the lower part of the separation chamber and the second branch opens into an upper part of the separation chamber (see Fig. 1), whereas both branches are connected to the separation chamber by a separate solid particles separator (22).
Strate fails to expressly teach wherein the supply pipe is in a form of a perforated inlet trough.
However, 096 (Figures 1-3) teaches an analogous wastewater fluid handling system (see Fig. 1 in conjunction with paragraph [0001]), and wherein the corresponding supply pipe (14, 8, 18) is in a form of a perforated inlet trough/channel (see Fig. 1-3 in conjunction with paragraph [0008]) [e.g., observe the slots 18].
As such, 096 clearly teaches wherein the provision of having the supply pipe in a form of a perforated inlet trough is well-known in at least the general field(s) of endeavor concerning wastewater fluid handling systems, wastewater fluid piping design, wastewater pumping configurations, etc., and to this extent, the result(s)/effect(s) yielded via utilizing the aforementioned provision would be highly predictable, and similarly, would clearly not involve the exercise of inventive skill [e.g., both of the aforementioned references are both relevant to at least the aforementioned general field(s) of endeavor, and 096 explains in at least paragraph [0008] that the aforementioned provision enables the liquid portion of the wastewater to accordingly pass through the device]. Also see 112(b) rejections above.
Regarding claim 2, Strate in view of 096 teaches the invention as claimed and as discussed above. Strate (Figure 1) further teaches wherein the supply pipe is connected to the separation chamber from the top of the separation chamber (see Fig. 1).
Regarding claim 3, Strate in view of 096 teaches the invention as claimed and as discussed above. Strate (Figure 1) further teaches wherein the reversing valve consists of a seat [e.g., the uppermost structure(s) of the separation chamber 20 via which wastewater enters] and a respective ball float (32) positioned in the separation chamber (see Fig. 1).
Regarding claims 4 and 7, Strate in view of 096 teaches the invention as claimed and as discussed above. Strate fails to expressly teach wherein the discharge pipe extends from the separation chamber slantwise upwards at an angle of 30 to 70 degrees (or 50 degrees) with respect to the bottom of the separation chamber [e.g., while the claim does not specify exactly when (or where) the discharge pipe possesses an angle that falls within the claimed range, note that the elbow region proximate to the separation chamber per Fig. 1 of Strate does appear to fall within the claimed range, however, Slate nonetheless fails to expressly teach the discharge pipe (9) extending as per applicant’s drawings, such that the discharge pipe is immediately slanted upwards at an angle from the separation chamber].
However, 096 (Figures 1-3) teaches an analogous wastewater fluid handling system (see Fig. 1 in conjunction with paragraph [0001]), and wherein the corresponding discharge pipe (4, 9) extends from the separation chamber (5, 7) immediately slantwise upwards at an angle that is between approximately 30 to 70 see Fig. 1) [e.g., compare Fig. 1 per 096 to the discharge pipe 9 per applicant’s Fig. 1-2, noting the same (or incredibly comparable) slantwise upwards angle].
As such, while a specific angle and/or angular range is not explicitly provided in 096, 096 still nonetheless provides that via having the discharge pipe connection (4, 9) begin directly or in the immediate vicinity of the tank/separation chamber and at a certain (or particular) inclination/angle, it is possible to ensure that no floating matter can remain in the separation container while the wastewater fluid is being conveyed (see Fig. 1 in conjunction with paragraphs [0005], [0009]). Additionally, in view of the above teaching(s), one of ordinary skill in the art would recognize that the specific angle and/or angular range is going to be chosen accordingly as a function of the particular wastewater fluid handling system/application, and such that the same (or incredibly similar) result(s)/effect(s) discussed above would be expected if/when one of ordinary skill opts to slightly change the inclination/angle of the discharge pipe, but otherwise maintain the same general shape/inclination [e.g., again, compare Fig. 1 per 096 to the discharge pipe 9 per applicant’s Fig. 1-2, noting the same (or incredibly comparable) slantwise upwards angle]; [e.g., the claimed angle(s) is/are at the very least, fairly rendered obvious, such that the general angle(s)/inclination(s) is/are well-known per 096, and to the extent that the claimed angle(s) is/are so incredibly close to that of 096, there would clearly be no exercise of inventive skill involved in providing a slight/minor constructional change to the angle(s)/inclination(s) per 096]; [e.g., slightly changing (or optimizing, specifying, etc.) the angle/inclination of the discharge pipe, but otherwise maintaining the same general angle(s)/inclination(s) would merely involve routine skill in the art, and similarly, would be recognized as being a function of the particular wastewater fluid handling system/application, and as yielding the same (or incredibly similar) result(s)/effect(s) as those discussed per 096].
Claims 5-6 are rejected under 35 U.S.C. 103 as being obvious over US 5954484 (Strate) in view of DE 2065096A1 (096) in further view of EP 1860245A1 (Kossowicz).
Regarding claims 5 and 6, Strate in view of 096 teaches the invention as claimed and as discussed above. Strate (Figure 1) further teaches wherein the solid particles separator(s) contain(s) a frame (22) defining rods/doors along its inner circumference, said frame being in the form of a ring (implicit in consideration of the shape of the piping) (see Fig. 1).
Strate fails to expressly teach wherein the rods are of at minimum of two lengths, where the rods are on the frame arranged alternatively, long rod, short rod, and where the rods protrude radially at an angle from the frame plane on one side in such a manner that a surface that longitudinally intersects all rods forms a truncated cone or pyramid and where rods are arranged so that a space between any two neighboring rods and a space between free ends of any two long rods does not exceed the throughput rate of the pump/pump impeller is dimensioned for.
However, Kossowicz (Figures 1-4) teaches an analogous wastewater fluid handling system (see Fig. 1-2 in conjunction with title), and wherein the corresponding solid particle separator(s) contain a frame (14) in the form of a ring/collar and having alternatively arranged long and short arranged rods (15, 17) [note that the rods 17 also comprise various different lengths and such that the rods 17 may be regarded as comprising both long and short rods], and wherein at least some of the rods (or all of the rods 17) protrude radially at an angle from the frame plane (defined by the frame 14) on one side in such a manner that a surface that longitudinally intersects at least some of the rods (or all of the rods 17) forms a truncated cone or pyramid (see Fig. 3-4 in conjunction with paragraph [0021]).
Kossowicz further teaches wherein the corresponding pump (18) has an impeller, and where the separator effectively keeps different solid contaminants from damaging the impeller of the pump while also ensuring that solid contaminants are pumped during the work phase(s) of the pump [e.g., note that the examiner has regarded the aforementioned teaching(s) as an equivalent (or effectively equivalent) way of stating that the rods are arranged so that a space between any two neighboring rods and a space between free ends of any two long rods does not exceed the throughput rate of the pump/pump impeller is dimensioned for]; [e.g., both the teachings per Kossowicz and the aforementioned claim limitations equate to ways of stating that the space(s) between the rods is/are designed with respect to ensuring that the associated pump/pump impeller works effectively to convey wastewater containing solids and with a reduced likelihood of sustaining damage to the pump impeller] (see Fig. 3-4 in conjunction with paragraph [0018]).
Lastly, it is noted that not all of the rods per Kossowicz are angled [e.g., while all of the rods per claim 5 form the truncated cone or pyramid], however, e.g., in that the rods 17 comprise short and long rods as can be clearly observed via Fig. 3-4 of Kossowicz, and such that all of the rods 17 are angled in the manner claimed], and to the extent that the claimed invention is merely the provision of opting to do without (or remove) the parallel rods 15, which would not involve the exercise of inventive skill [e.g., the claimed invention constituting the utilization of part of, but not all of, the invention per Fig. 3-4 of Kossowicz]. Furthermore, in consideration that Kossowicz explicitly states the advantages to be achieved via the rods 17 of which comprise both short and long rods that form a truncated cone or pyramid, there would be no surprising effect(s)/result(s) yielded via the aforementioned provision (see Fig. 3-4 in conjunction with paragraphs [0010], [0021] and [0025]) [e.g., the claimed rods would enable the same effect(s)/result(s) (or would provide the same technical effect(s)) as the rods 17 per Fig. 3-4 of Kossowicz, of which include(s) ensuring that the associated pump/pump impeller works effectively to convey wastewater containing solids and with a reduced likelihood of sustaining damage to the pump impeller].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747